--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (this “Agreement”) is dated as of October
14, 2009, by and between Valence Technology, Inc., a Delaware corporation (the
“Company”), and Seaside 88, LP, a Florida limited partnership (such investor,
including its successors and assigns, “Seaside”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to Seaside, and Seaside desires to purchase
from the Company, up to an aggregate of 16,900,000 shares of Common Stock on the
Closing Dates;
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Seaside agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
 
“3-Day VWAP” means the daily volume weighted average of actual trading prices
measured in hundredths of cents of the Common Stock of the Company on the
Trading Market for the three consecutive Trading Days immediately prior to a
Subsequent Closing Date.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.
 
“Closing” means the Initial Closing and each Subsequent Closing.
 
“Closing Dates” means the Initial Closing Date and each Subsequent Closing Date.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Company Counsel” means Andrews Kurth LLP, or other counsel (including in-house
counsel) reasonably acceptable to Seaside.
 
1

--------------------------------------------------------------------------------


 
“Dollar Limit” shall have the meaning ascribed to such term in Section 2.6(b).
 
“DTC” means the Depository Trust Company.
 
“DWAC” means DTC’s Deposit Withdrawal Agent Commission system.
 
“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith, as the same may be updated by the Company from time to
time.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Floor” shall mean $1.00 (as the same may be proportionately adjusted in respect
of any stock split, stock dividend, combination, recapitalization or the like
with respect to the Common Stock).
 
 “GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Initial Closing” means the closing of the purchase and sale of the Common Stock
pursuant to Section 2.1.
 
“Initial Closing Date” means October 15, 2009 or such later date when all of the
Transaction Documents required to be executed and delivered in connection with
the Initial Closing have been executed and delivered by the applicable parties
thereto, and all conditions precedent to (i) Seaside’s obligations to purchase
the Shares and (ii) the Company’s obligations to issue and deliver the Shares
have been satisfied or waived.
 
“Intellectual Property” shall have the meaning ascribed to such term in Section
3.1(q).
 
“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” means any condition, event, change or effect that
would reasonably be expected to have a material adverse effect on (i) the
legality, validity or enforceability of any Transaction Document, (ii) the
results of operations, assets, business, or financial condition of the Company
and its Subsidiaries, taken as a whole, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document, but shall not mean or include any condition, event, change
or effect which (1) is or results from events or occurrences relating to the
economy in general (including arising from terrorist attacks, acts of war or the
outbreak of war or international hostilities, or any escalation or material
worsening thereof, civil unrest, sabotage or military actions, whether in the
United States or elsewhere) or the Company’s industry in general and not
specifically relating to the Company or having a disproportionate impact on the
Company, (2) results from the announcement of this Agreement or the transactions
contemplated hereby or by the other Transaction Documents, or (3) is or results
from any breach of any representation, warranty, covenant or agreement contained
in this Agreement or the other Transaction Documents by Seaside.
 
 “Per Share Purchase Price” shall be an amount equal to the daily volume
weighted average of actual trading prices measured in hundredths of cents of the
Common Stock of the Company on the Trading Market for the ten consecutive
Trading Days immediately prior to a Closing Date multiplied by 0.88.
 
2

--------------------------------------------------------------------------------


 
“Permits” shall have the meaning ascribed to such term in Section 3.1(r).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the base prospectus, including all documents incorporated
therein by reference, included in the Registration Statement, as it may be
supplemented by any Prospectus Supplement, in the form of which such Prospectus
and/or Prospectus Supplement have been most recently filed by the Company with
the Commission pursuant to Rule 424(b) under the Securities Act with respect to
the sale to Seaside, or the resale by Seaside, of the Shares as contemplated
hereby.
 
“Prospectus Supplement” means the supplement or supplements to the base
prospectus contained in the Registration Statement, which supplement is filed in
connection with the sale to Seaside, or the resale by Seaside, of the Shares as
contemplated hereby.
 
“Registration Statement” means, collectively, the registration statement of the
Company, Commission File No. 333-148632, as the same may amended from time to
time to include  the sale to Seaside, or the resale by Seaside, of the Shares as
contemplated hereby, and including all documents filed as part thereof or
incorporated by reference therein and any information contained in a Prospectus
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act, and also including any other registration statement filed
pursuant to Rule 424(b) under the Securities Act. For the avoidance of doubt,
any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein.  For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to its Electronic Data Gathering Analysis and Retrieval System.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Seaside Party” shall have the meaning ascribed to such term in Section 4.6.
 
3

--------------------------------------------------------------------------------


 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued or issuable to Seaside pursuant
to this Agreement.
 
“Short Sales” shall include, without limitation, all “short sales” as defined in
Rule 200 of Regulation SHO of the Exchange Act.
 
“Subsequent Closing” means each closing of the purchase and sale of the Common
Stock pursuant to Section 2.2.
 
“Subsequent Closing Date” means the day two weeks subsequent to the prior
Closing Date (or, if such day is not a Trading Day, then the first day
thereafter that is a Trading Day) commencing two weeks following the Initial
Closing Date and ending on or about the date that results in 26 Closings
(including the Initial Closing), subject to reduction pursuant to Section 2.6,
over a 52-week period, or such later dates when all conditions precedent to (i)
Seaside’s obligations to purchase the Shares and (ii) the Company’s obligations
to issue and deliver the Shares have been satisfied or waived, in each event
with respect to such Subsequent Closing. Solely for administrative use, Exhibit
C sets forth each anticipated Subsequent Closing Date, assuming that failure to
satisfy the conditions precedent does not delay any Subsequent Closing Date and
otherwise subject to adjustment as provided herein; Exhibit C shall be revised
from time to time by the parties to reflect changes arising based on the
application of the terms and conditions of this Agreement.
 
 “Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means whichever of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
New York Stock Exchange, the NYSE Alternext Exchange, the NYSE AMEX, the Nasdaq
Capital Market, the Nasdaq Global Market or the Nasdaq Global Select Market.
 
“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
ARTICLE II
PURCHASE AND SALE
 
2.1           Initial Closing.  On the Initial Closing Date, Seaside shall
purchase from the Company, and the Company shall issue and sell to Seaside,
650,000 Shares at the Per Share Purchase Price.  Upon satisfaction or waiver of
the conditions set forth in Sections 2.3, 2.4, 2.5 and 2.6, the Initial Closing
shall occur at the offices of White White & Van Etten PC, 55 Cambridge Parkway,
Cambridge, MA 02142, or such other location as the parties shall mutually agree.
 
4

--------------------------------------------------------------------------------


 
2.2           Subsequent Closings.  On each Subsequent Closing Date, subject to
Section 2.6, Seaside shall purchase from the Company, and the Company shall
issue and sell to Seaside, 650,000 Shares at the Per Share Purchase Price.  Upon
satisfaction or waiver of the conditions set forth in Sections 2.3, 2.4, 2.5 and
2.6, each Subsequent Closing shall occur at the offices of White White & Van
Etten PC, 55 Cambridge Parkway, Cambridge, MA 02142, or such other location as
the parties shall mutually agree.
 
2.3           Deliveries by the Company.  On each Closing Date, the Company
shall deliver or cause to be delivered to Seaside the following:
 
(a)         subject to Section 2.6(b), 650,000 Shares, registered in the name of
Seaside, via the DTC DWAC system, as specified on the signature pages hereto;
 
(b)         an officer’s certificate of the Company’s Chief Executive Officer or
Chief Financial Officer in substantially the form of Exhibit A attached hereto;
and
 
(c)         solely on the Initial Closing Date, a legal opinion of Company
Counsel, in substantially the form of Exhibit B attached hereto.
 
2.4           Deliveries by Seaside.  On each Closing Date, Seaside shall
deliver or cause to be delivered to the Company an amount equal to the Per Share
Purchase Price for each such Closing multiplied by 650,000, subject to Section
2.6(b), in each case by wire transfer of immediately available funds to the
account as specified in writing by the Company, and in each case less the amount
due Seaside for reimbursement of its expenses pursuant to Section 5.2 hereof.
 
2.5           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with each
Closing are subject to the satisfaction by Seaside, or waiver by the Company, of
the following conditions:
 
(i)           the accuracy when made and on the Closing Date of the
representations and warranties of Seaside contained herein;
 
(ii)           all obligations, covenants and agreements of Seaside required to
be performed at or prior to the Closing Date shall have been performed;
 
(iii)           the delivery by Seaside of the items set forth in Section 2.4 of
this Agreement; and
 
(iv)           with respect to any Subsequent Closing, the Floor, as set forth
in Section 2.6(a) of this Agreement, has been reached.
 
(b)           The obligations of Seaside hereunder in connection with each
Closing are subject to the satisfaction by the Company, or waiver by Seaside, of
the following conditions:
 
(i)             the accuracy when made and on the Closing Date of the
representations and warranties of the Company contained herein (as qualified and
limited by the Disclosure Schedules, as updated through such Closing Date);
 
5

--------------------------------------------------------------------------------


 
(ii)            all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed, and all Required Approvals shall have been obtained;
 
(iii)           the delivery by the Company of the items set forth in Section
2.3 of this Agreement;
 
(iv)          with respect to any Subsequent Closing, the Floor, as set forth in
Section 2.6(a) of this Agreement, has been reached;
 
(v)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof that has not been cured;
 
(vi)           the Registration Statement shall have been declared effective by
the Commission and shall be in full force and effect; and
 
(vii)          from the date hereof to each Closing Date, trading in the Common
Stock shall not have been suspended by the Commission and trading in securities
generally as reported by Bloomberg Financial Markets shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of Seaside, makes it
impracticable or inadvisable to purchase the Shares at the Closing.
 
2.6           The Floor; Dollar Limit on Purchases.
 
(a)           In the event that the 3-Day VWAP does not equal or exceed the
Floor, as calculated with respect to any Subsequent Closing Date, then such
Subsequent Closing will not occur.  In each such event, there will be one fewer
Subsequent Closing pursuant to this Agreement and the aggregate number of Shares
to be purchased hereunder shall be reduced by 650,000 Shares for each such
Subsequent Closing that does not occur because the Floor has not been reached or
exceeded.
 
(b)           If for any Subsequent Closing the amount of the proposed
investment by Seaside at such Closing is greater than two times the amount
invested by Seaside at the immediately preceding Subsequent Closing (the “Dollar
Limit”), then Seaside shall have the option to reduce the number of Shares
purchased at such Subsequent Closing such that the amount of the investment at
such Closing is an amount equal to (as near as possible) the Dollar Limit.
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth under the corresponding section of the Disclosure Schedules, which
Disclosure Schedules may be updated before any Subsequent Closing and which
shall be deemed a part hereof, the Company hereby makes the representations and
warranties set forth below to Seaside as of the date hereof and as of each
Closing Date (provided that representations and warranties that speak as of a
specific date shall continue to be true and correct as of such Closing with
respect to such date):
 
6

--------------------------------------------------------------------------------


 
(a)         Subsidiaries.  All of the significant subsidiaries (as that term is
defined in Rule 1-02 of Regulation S-X promulgated by the Commission) of the
Company are listed in the Company’s most recent Annual Report on Form 10-K as
modified by any subsequent SEC Reports filed with the SEC (each a
“Subsidiary”).  The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.
 
(b)         Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in a
Material Adverse Effect.  To the knowledge of the Company, no Proceeding has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
 
(c)         Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and its stockholders, and no further action is required by
the Company or its stockholders in connection therewith other than in connection
with the Required Approvals.  Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d)         No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Shares at
each Closing and the consummation by the Company of the other transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, violate or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or result in the creation
of any Lien upon any of the properties or assets of the Company or any
Subsidiary pursuant to, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement (written or oral), credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except in the case of each of
clauses (ii) and (iii), such as could not reasonably be expected to result in a
Material Adverse Effect.
 
7

--------------------------------------------------------------------------------


 
(e)         Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority, the Trading Market or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing of the Prospectus Supplement
and (ii) any notice filings or SEC Reports as are required to be made following
each Closing Date under applicable federal and state securities laws or under
applicable rules and regulations of the Trading Market (collectively, the
“Required Approvals”).
 
(f)         Issuance of the Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and non-assessable, free and clear of all
Liens.  The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to this
Agreement.  The issuance by the Company to Seaside, or the resale by Seaside, of
the Shares has been registered under the Securities Act and all of the Shares
when delivered will be freely transferable and tradable on the Trading Market by
Seaside without restriction (other than any restrictions arising solely from an
act or omission of Seaside).  The Registration Statement is effective and
available for the issuance or resale of the Shares thereunder and the Company
has not received any notice that the Commission has issued or intends to issue a
stop-order with respect to the Registration Statement or that the Commission
otherwise has suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, or intends or has threatened in
writing to do so.  The “Plan of Distribution” section under the Prospectus as
supplemented by the Prospectus Supplement permits the issuance and sale or
resale of the Shares hereunder.
 
(g)         Capitalization.  The capitalization of the Company is as set forth
in Section 3.1(g) of the Disclosure Schedule.  The Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than pursuant to the exercise of employee stock options under the
Company’s stock option plans and pursuant to the conversion or exercise of
outstanding Common Stock Equivalents, and as otherwise set forth in the
Disclosure Schedules.  No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents.  Except as disclosed in
the SEC Reports or Section 3.1(g) of the Disclosure Schedules, there are no
outstanding options, warrants, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  Except as disclosed in the SEC Reports or Section 3.1(g) of the
Disclosure Schedules, the issue and sale of the Shares will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than Seaside) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities.  All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws and requirements of the Trading
Market, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.  No
further approval or authorization of any stockholder or the Board of Directors
of the Company is required for the issuance and sale of the Shares, other than
the Required Approvals.  There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
8

--------------------------------------------------------------------------------


 
(h)         SEC Reports; Financial Statements.  Except as set forth in Section
3.1(h) of the Disclosure Schedules, the Company has filed or furnished all
reports, schedules, forms, statements and other documents required to be filed
or furnished by it under the Securities Act and the Exchange Act (including all
required exhibits thereto), including pursuant to Section 13(a) or 15(d)
thereof, for the 12 months preceding the date hereof (or such shorter period as
the Company was required by law to file such material) (the foregoing materials,
as the same may be amended, and including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) and any notices, reports or other filings pursuant to applicable
requirements of the Trading Market on a timely basis or has received a valid
extension of such time of filing, and has filed any such SEC Reports and
notices, reports or other filings pursuant to applicable requirements of the
Trading Market prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports complied in all material respects with the
applicable requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
(i) have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP and are subject to immaterial year-end audit
adjustments, and (ii) fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments.
 
(i)         Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that would reasonably be expected to result in a Material Adverse Effect,
except as has been reasonably cured by the Company, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting except as otherwise pursuant to GAAP, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock option and incentive plans.
 
9

--------------------------------------------------------------------------------


 
(j)         Litigation.  Except as disclosed in the SEC Reports, there is no
Proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Shares or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor, to the knowledge
of the Company, any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Proceeding involving a claim or
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been and, to the knowledge of the
Company, there is not currently pending or contemplated, any investigation by
the Commission involving the Company or any current or former director or
officer of the Company (in his or her capacity as such).  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act and, to the Company’s knowledge, no proceeding for
such purpose is pending before or threatened by the Commission.
 
(k)         Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, could reasonably be expected
to result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is in violation of any statute, rule or regulation
of any governmental authority or the Trading Market, including without
limitation all foreign, federal, state and local laws applicable to its
business, except in each case as would not have a Material Adverse Effect.
 
(l)         Listing and Maintenance Requirements.  The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof or any Closing Date, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted (as
applicable) to the effect that the Company is not in compliance with the listing
or quotation (as applicable) and maintenance requirements of such Trading
Market.  The Company is, and immediately after the consummation of the
transactions contemplated hereby will be, in compliance with all such listing or
quotation (as applicable) and maintenance requirements.
 
10

--------------------------------------------------------------------------------


 
(m)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) and the laws of its state of incorporation that is or
could become applicable to Seaside as a result of Seaside and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation the Company’s issuance of the Shares and
Seaside’s ownership of the Shares.
 
(n)         Effective Registration Statement.  The Registration Statement has
been declared effective by the Commission and remains effective as of the date
hereof and the Company knows of no reason why the Registration Statement will
not continue to remain effective for the foreseeable future.  The Company is
eligible to use Form S-3 registration statements for the issuance of securities.
 
(o)         Acknowledgment Regarding Seaside’s Purchase of Shares.  The Company
acknowledges and agrees that Seaside is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that Seaside is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement or the other Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by Seaside or any of its representatives
or agents in connection with this Agreement and the other Transaction Documents
and the transactions contemplated hereby and thereby is merely incidental to
Seaside’s purchase of the Shares.  The Company further represents to Seaside
that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated thereby by the Company and its agents and
representatives.
 
(p)         Approvals.  The issuance and listing or quotation (as applicable) on
the Trading Market of the Shares requires no further approvals, including but
not limited to, the approval of stockholders.
 
(q)         Intellectual Property.  The Company possesses such right, title and
interest in and to, or possesses legal rights to use, all patents, patent
rights, trade secrets, inventions, know-how, trademarks, trade names,
copyrights, service marks and other proprietary rights (“Intellectual Property”)
material to the conduct of the Company’s business as currently conducted, except
Intellectual Property the failure of which to possess would not have a Material
Adverse Effect.  Except as disclosed in the SEC Reports, the Company has not
received any notice of infringement, misappropriation or conflict from any third
party as to Intellectual Property owned by or exclusively licensed to the
Company that has not been resolved or disposed of, which infringement,
misappropriation or conflict would if adversely decided have a Material Adverse
Effect.  To the Company’s knowledge, it has not infringed, misappropriated, or
otherwise conflicted with the Intellectual Property of any third parties, which
infringement, misappropriation or conflict would if adversely decided have a
Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
(r)         Permits.  The Company has made all filings, applications and
submissions required by, and possesses all approvals, licenses, certificates,
certifications, clearances, consents, exemptions, marks, notifications, orders,
permits and other authorizations issued by, the appropriate federal, state or
foreign regulatory authorities necessary to own or lease its properties and to
conduct its businesses (collectively, “Permits”), except for such Permits the
failure of which to possess or obtain would not reasonably be expected to have a
Material Adverse Effect.  The Company has not received any written notice of
proceedings relating to the limitation, revocation, cancellation, suspension,
modification or non-renewal of any such Permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, and has no reason to believe that any such
Permit will not be renewed in the ordinary course.
 
(s)         Disclosure.  The Company confirms that neither the Company nor any
officer, director or employee of the Company acting on its behalf (as such term
is used in Regulation FD) has provided Seaside or its agents or counsel with any
information that constitutes or might reasonably be expected to constitute
material, non-public information except insofar as the existence and terms of
the proposed transactions hereunder may constitute such information.  The
Company understands and confirms that Seaside will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company.  None of the representations and warranties of the Company contained
herein, nor any statement made by the Company in any disclosure, schedule,
exhibit, certificate or other document furnished or to be furnished to Seaside
in connection herewith, contains or will contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
3.2           Representations and Warranties of Seaside.  Seaside hereby makes
the representations and warranties set forth below to the Company as of the date
hereof and as of each Closing Date (provided that representations and warranties
that speak as of a specific date shall continue to be true and correct as of
such Closing with respect to such date):
 
(a)         Organization; Authority.  Seaside is a limited partnership duly
organized, validly existing and in good standing under the laws of the state of
Florida, with full right, power and authority to own and use its properties and
assets and to carry on its business as currently conducted and to enter into and
to consummate the transactions contemplated by this Agreement and the other
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution, delivery and performance by Seaside of the
transactions contemplated by this Agreement and each other Transaction Document
have been duly authorized by all necessary action on the part of Seaside and its
general partner and no such further action is required.  Each Transaction
Document to which Seaside is a party has been (or upon delivery will have been)
duly executed by Seaside, and, when delivered by Seaside in accordance with the
terms thereof, will constitute the valid and legally binding obligation of
Seaside, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
12

--------------------------------------------------------------------------------


 
(b)         Experience of Seaside.  Seaside, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Seaside is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.
 
(c)         Short Sales.  Seaside has not directly or indirectly executed any
Short Sales or other hedging transactions in the securities of the Company.
 
(d)         Agreement for Distribution; Broker-Dealer.  Seaside does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.  Seaside is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act or otherwise.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1           No Transfer Restrictions.  Certificates evidencing the Shares
shall not contain any legend restricting their transferability by Seaside.  The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent if required by the Company’s transfer agent to effect a transfer
of any of the Shares; such opinion shall be provided by the Company’s counsel at
no expense to Seaside.
 


 
4.2           Furnishing of Information.  As long as Seaside owns Shares, the
Company covenants to use its best efforts to timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as Seaside owns Shares that are “restricted securities”
as that term is defined in Rule 144 that it has owned for less than one year in
accordance with Rule 144(d), if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to Seaside and make
publicly available in accordance with Rule 144(c) such information as is
required for Seaside to sell the Shares under Rule 144.
 
4.3           Securities Laws Disclosure; Publicity.  The Company shall, by 9:00
a.m. Eastern time on the Trading Day following the date hereof, file a Current
Report on Form 8-K which attaches as an exhibit this Agreement, in a form
reasonably acceptable to Seaside and its counsel, disclosing the material terms
of the transactions contemplated hereby.
 
4.4           Shareholders Rights Plan.  No claim will be made or enforced by
the Company or, with the consent of the Company, any other Person that Seaside
is an “Acquiring Person” or similar designation under any shareholders rights
plan or similar plan or arrangement in effect or hereafter adopted by the
Company, or that Seaside could be deemed to trigger the provisions of any such
plan or arrangement, by virtue of receiving Shares under the Transaction
Documents.  The Company shall conduct its business in a manner so that it will
not become subject to the Investment Company Act of 1940, as amended.
 
13

--------------------------------------------------------------------------------


 
4.5           Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide Seaside or its
agents or counsel with any information that the Company believes constitutes
material non-public information.  The Company understands and confirms that
Seaside shall be relying on the foregoing representations in effecting
transactions in securities of the Company.
 
4.6           Indemnification of Seaside.  Subject to the provisions of this
Section 4.6, the Company will indemnify and hold Seaside, Seaside’s Affiliates
and their respective directors, officers, stockholders, partners, members,
employees and agents (each, a “Seaside Party”) harmless from any and all losses,
liabilities, obligations, claims, demands, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
actual and reasonable attorneys’ fees and costs of investigation reasonably
incurred in connection with defending or investigating any suit or action in
respect thereof to which any Seaside Party is, or reasonably believes it may
become, a party under the Securities Act, the Exchange Act or any other federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, liabilities, obligations, claims, demands, contingencies, damages,
costs and expenses arise out of or are based on (a) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any Prospectus Supplement, or (b) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, provided that the Company will not
be liable in any such case to the extent that any such liability, obligation,
claim, demand, contingency, damage, cost or expense arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information furnished to the Company by and regarding Seaside expressly for
inclusion therein.  If any action shall be brought against any Seaside Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Seaside Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing.  Any Seaside Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Seaside Party except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of such separate counsel, a material conflict on
any material issue between the position of the Company and the position of such
Seaside Party.  The Company will not be liable to any Seaside Party under this
Agreement (x) for any settlement by a Seaside Party effected without the
Company’s prior written consent, which consent shall not be unreasonably
withheld or delayed; or (y) to the extent, but only to the extent, that a loss,
liability, obligation, claim, demand, damage, cost or expense is attributable to
any Seaside Party’s breach of any of the representations, warranties, covenants
or agreements made by Seaside in this Agreement or in the other Transaction
Documents.
 
4.7           Listing or Quotation of Common Stock.  The Company hereby agrees
to use its best efforts to maintain the listing or quotation (as applicable) of
the Common Stock on its current Trading Market.  The Company further agrees
that, if the Company applies to have the Common Stock traded on any other
Trading Market, it will include in such application all of the Shares and will
take such other action as is necessary to cause all of the Shares to be listed
or quoted on such other Trading Market as promptly as possible.  The Company
will take all action reasonably necessary to continue the listing or quotation
(as applicable) and trading of its Common Stock on each Trading Market on which
the Common Stock is listed or quoted (as applicable) and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such Trading Market(s).
 
14

--------------------------------------------------------------------------------


 
4.8           Stockholder Approval.  The Company shall not issue shares of
Common Stock or Common Stock Equivalents if such issuance would require
stockholder approval pursuant to applicable rules of the Trading Market unless
and until such stockholder approval is obtained.
 
4.9           Short Sales.  Seaside covenants that neither it nor any Affiliates
acting on its behalf or pursuant to any understanding with it will execute any
Short Sales in the securities of the Company from the date hereof until the
settlement of the final Subsequent Closing contemplated hereby.
 
      4.10           Prospectus Supplement.  The Company will use its best
efforts to file the Prospectus Supplement in accordance with the requirements of
Rule 424 promulgated under the Securities Act on or before the Initial Closing
Date and, if required, before each Subsequent Closing Date.
 
ARTICLE V
MISCELLANEOUS
 
5.1           Termination; Liquidated Damages.  This Agreement may be
terminated:
 
(a)           by Seaside, by written notice to the Company, if the Initial
Closing has not been consummated on or before October 22, 2009,
 
(b)           by Seaside, immediately upon written notice to the Company, if at
any time prior to the final Subsequent Closing Date the Company consummates a
financing to which Seaside is not a party, and
 
(c)           by the Company, upon at least 30 days’ prior written notice to
Seaside, at any time after the fifth Subsequent Closing Date,
 
provided, however, that no such termination pursuant to this Section 5.1 will
affect the right of any party to sue for any breach by the other party (or
parties) (if such shall exist) and provided, further, that in the event the
Company exercises its termination right pursuant to subsection (c) of this
Section 5.1 and within six months of such termination initiates another
financing having committed funding dates scheduled at pre-determined intervals
of between one week and two months then the Company shall be obligated to pay to
Seaside liquidated damages in the amount of $500,000 immediately upon the first
closing of any such subsequent financing.  Notwithstanding the foregoing, the
parties expressly agree and acknowledge that sales pursuant to that certain
At-Market Issuance Sales Agreement, by and between the Company and Wm Smith &
Co., dated February 22, 2008, as amended by that certain Amendment No. 1 to
At-Market Issuance Sales Agreement, by and between the Company and Wm Smith &
Co., dated July 2, 2009, shall not give rise to any liability for liquidated
damages under this Section 5.1.
 
15

--------------------------------------------------------------------------------


 
5.2           Fees and Expenses.  Except as otherwise set forth in this
Agreement and as set forth in this Section 5.2 below, each party shall pay the
fees and expenses of its own advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all stamp and other taxes and duties levied in
connection with the delivery of the Shares.  Notwithstanding the foregoing, at
the Initial Closing the Company shall reimburse Seaside for the fees and
expenses of its counsel, White White & Van Etten PC, in an amount equal to
$20,000 and at each Subsequent Closing the Company shall reimburse Seaside for
the fees and expenses of its counsel, White White & Van Etten PC, in an amount
equal to $2,500.  Such legal fees may be withheld by Seaside from the amount to
be paid for the Shares purchased at the Initial Closing and any Subsequent
Closing.
 
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto (including the Disclosure Schedules), contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.
 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via electronic mail
or facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (Eastern time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via electronic mail or facsimile at the facsimile number set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (Eastern time) on any Trading Day, (c) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as set forth on the signature pages attached hereto or as otherwise provided in
writing from time to time by the addressee to the other party.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and Seaside or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
16

--------------------------------------------------------------------------------


 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Neither party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party; provided that Seaside may
assign its rights and obligations under this Agreement to an affiliate of
Seaside without obtaining the Company’s prior written consent so long as the
assignee shall agree in writing to be bound by such obligations and provided
that Seaside shall in any event remain liable for the obligations of any such
assignee under this Agreement.
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  The parties hereby waive all rights to a trial by jury.  If either
party shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
  5.10           Survival.  The representations and warranties herein shall
survive the Closings and delivery of the Shares for the applicable statute of
limitations.
 
  5.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile or email transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
email signature page were an original thereof.
 
  5.12           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
  5.13           Rescission and Withdrawal Right.  Notwithstanding anything to
the contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever one party exercises a right, election, demand or
option under a Transaction Document and the other party does not timely perform
its related obligations within the periods therein provided, then the exercising
party may rescind or withdraw, in its sole discretion from time to time upon
written notice to the other party, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.
 
17

--------------------------------------------------------------------------------


 
  5.14           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Seaside and
the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of the obligations
set forth herein and hereby agree to waive in any such action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.
 
  5.15           Payment Set Aside.  To the extent that either party hereto
makes a payment or payments to the other party hereto pursuant to any
Transaction Document or enforces or exercises its rights thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the other party, a trustee, receiver or any other
person under any law (including, without limitation, any bankruptcy law, state
or federal law, common law or equitable cause of action), then to the extent of
any such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
 
  5.16           Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Signature Page Follows)
 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Valence Technology, Inc.
 
Address for Notice:
By: /s/Roger A.
Williams                                                                           
      Name:  Roger A. Williams
      Title:    Vice President, General Counsel and Assistant Secretary
12303 Technology Boulevard
Suite 950
Austin, Texas 78727
Attention:  Robert L. Kanode and Ross A. Goolsby
Fax: (512) 527-2910
 
With copies (which shall not constitute notice) to:
 
Andrews Kurth LLP
111 Congress Avenue
Suite 1700
Austin, TX 78701
Attention:  J. Matthew Lyons
Fax: (512) 320-9292
 
and
 
Valence Technology, Inc.
1889 East Maule Avenue
Suite A
Las Vegas, NV 89119
Attention:  Roger Williams
Fax: (702) 558-1310



Seaside 88, LP
 
By:  Seaside 88 Advisors, LLC
Address for Notice:
 
 
By: /s/William J.
Ritger                                                                           
      Name: William J. Ritger
      Title:  Manager
 
750 Ocean Royale Way
Suite 805
North Palm Beach, FL 33408
Attention:  William J. Ritger and
Denis M. O’Donnell, M.D.
Fax:  866-358-6721
 
With a copy (which shall not constitute notice) to:
White White & Van Etten PC
55 Cambridge Parkway
Cambridge, MA 02142
Attention:  David A. White, Esq.
Fax:  617-225-0205

 
 
19
